Citation Nr: 0211939	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for low back syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1990 until 
December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted an increased evaluation of 20 percent for the 
veteran's low back syndrome.


FINDINGS OF FACT

The veteran's service-connected chronic low back syndrome is 
manifested by complaints of spasms and constant pain in the 
low back, with objective evidence of radiculopathy to the 
legs, some tenderness, and pain on straight leg raising.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for chronic low back 
syndrome are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his  representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal in December 2000 and January 2002, 
respectively, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this 
matter.  Further, the veteran presented testimony at a Travel 
Board hearing held before the undersigned Member of the Board 
in June 2002, at which time he took the opportunity to 
present additional evidence accompanied by a waiver of 
initial consideration of that evidence by the agency of 
original jurisdiction (the RO).  

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103).  

The RO, in January 2002, wrote to the veteran notifying him 
of that assistance is available to help him obtain evidence 
in support of his claim.  In July 2002, the Board issued to 
the veteran a booklet addressing questions regarding the 
appeals process.  See Quartuccio v. Principi,16 Vet. App, 
183, 187 (2002) (noting that VA must advise claimants as to 
the evidentiary development requirements of the VCAA).  The 
Board concludes that adequate steps have been taken to insure 
that the record is complete in this case.

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Entitlement to service connection for low back syndrome was 
initially established by rating action of July 1994, at which 
time a 10 percent evaluation was assigned.  The grant was 
based upon service medical records which documented numerous 
instances of complaints and treatment for low back problems 
in service, and findings made during a February 1994 VA 
examination at which a diagnosis of low back syndrome, of 
uncertain etiology, was made.

The veteran filed a claim for an increased evaluation for his 
low back disability in November 1999.  

A VA examination of the spine was conducted in January 2000, 
at which time the veteran complained of chronic pain as well 
as leg numbness and shooting pain in the left leg .  Clinical 
evaluation revealed no spasms, but showed tenderness to 
palpation of the left lower lumbar area.  Range of motion 
testing revealed 90 degrees of flexion, 20 degrees of 
extension, and 30 degrees of right and left lateral bending.  
The examiner noted pain on motion, particularly with lumbar 
extension.  The veteran was able to heel-and-toe walk and 
squat and rise again.  Reflexes were absent at the knees and 
ankles.  Sensation to pinprick was intact in the lower 
extremities.  Straight leg raise testing was positive for 
back pain.  X-ray films of the lumbar spine revealed no 
abnormalities.  An impression of service connected low back 
syndrome was made.  The examiner noted that the veteran had 
pain on range of motion testing which could further limit 
functional ability during flare-ups or with increased use. 

A VA examination of the joints was conducted in March 2001.  
Reports of constant pain, varying in severity, as well as 
pain with bending and straightening were noted.  Episodes of 
shooting pain in both legs, as well as numbness in the legs 
and feet, were also reported by the veteran.  The examiner 
noted a slight limp to the right in the veteran's gait.  
There was tenderness to palpation in the mid-line of the 
back.  No spasm was noted.  Range of motion testing revealed 
90 degrees of flexion, 20 degrees of extension, and 25 
degrees of right and left lateral bending.  The examiner 
noted pain on motion.  Upon neurological evaluation of the 
lower extremities, reflexes were absent at the knees and 
ankles.  Sensation to pinprick was intact.  An impression of 
service connected low back syndrome was made.  The examiner 
pointed out that X-ray films (dated in May 1997) revealed 
probable left L5 spondylolysis without spondylolisthesis.  X-
ray films taken in March 2001 were unremarkable.  Comments 
regarding pain and functional impairment were the same as 
those noted in the January 2000 examination report.

The veteran also underwent a VA general medical examination 
in March 2001, at which time a diagnosis of chronic low back 
syndrome with arthralgia of multiple joints was made.

The veteran presented testimony at a hearing held before the 
undersigned Member of the Board at the RO in June 2002.  He 
testified that his back pain was mild to severe and constant.  
He stated that his symptoms included muscle spasms and 
limited mobility.  He indicated that he was treated monthly 
by a rheumatologist and wore a TENS unit.  The veteran's wife 
testified that he was always in pain and also had symptoms of 
tingling and numbness in the legs.  The veteran testified 
that he was employed as a plumber and had worked at his 
current company for 5 or 6 years, and occasionally missed 
work or left early due to a medical appointment or pain.  He 
indicated that he wore a back brace which he had purchased 
himself.

At the hearing additional evidence was submitted, consisting 
of a statement from the veteran's employer as well as VA 
medical records dated in 2001 and 2002.  These records were 
accompanied by a waiver of initial consideration by theRO.  

In a June 2002 statement, a supervisor from the veteran's 
employer, a construction company, stated that the veteran had 
been working for the company for years and seemed to be sick, 
constantly.  He stated that the veteran rarely missed work, 
although it was evident that he was ill much of the time.  

VA medical records dated in 2001 and 2002 reflect that, in 
January 2002, the veteran complained of symptoms of 
paresthesias of the arms and legs, described as possibly 
related to spinal radicular symptoms.  An impression of 
possible lumbar radiculitis was made.  During that time, 
records show that the veteran was treated for several other 
conditions including cervical spondylosis with radicular 
symptoms.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Moreover, 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating is to be 
assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40 (2001).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran is currently assigned a 20 percent rating for 
chronic low back syndrome.  The record reflects that his 
service-connected disability has been evaluated under the 
provisions of Diagnostic Code (DC) 5295, governing 
lumbosacral strain, and the provisions of DC 5292, pertaining 
to limitation of motion. 

Under DC 5295, a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion.  
An evaluation of 20 percent is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side, and a 10 percent evaluation is warranted for 
characteristic pain on motion.

Under DC 5292, limitation of lumbar spine motion will be 
rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  

The Board is of the opinion that given the veteran's primary 
symptomatology, i.e., pain, radiculopathy and reported muscle 
spasms, an evaluation of the veteran's service-connected 
disability also requires consideration of the provisions of 
DC 5293 (intervertebral disc syndrome).  

Under Diagnostic Code 5293, a 10 percent rating is assigned 
when it is mild.  Moderate intervertebral disc syndrome, with 
recurrent attacks, is rated as 20 percent disabling.  Severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief, is rated as 40 percent disabling.  
A maximum rating of 60 percent is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

Although DC 5293 is not expressly based upon limitation of 
motion, VA's General Counsel has held that, when a veteran 
receives less than the maximum evaluation under this 
diagnostic code based upon symptomatology which includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another diagnostic code 
pertaining to limitation of motion.  VAOPGCPREC 36-97 (Dec. 
12, 1997).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As discussed in detail above, the veteran has consistently 
complained of increasing pain and discomfort in his low back, 
which reportedly extends into his lower extremities.  He has 
described this pain as constant, and has indicated that it is 
also accompanied by numbness and tingling, as well as by 
spasms.  Although physical examinations in January 2000 and 
March 2001 revealed no evidence of muscle spasm, in sworn 
testimony provided in June 2002, the veteran attested that he 
experienced back spasms.  VA examinations in both 2000 and 
2001 also revealed tenderness to palpation in the low back 
area and pain on straight leg raising, as well as pain during 
range of motion testing, especially noted upon extension. 

In light of the aforementioned evidence, the Board finds that 
veteran's service-connected lumbosacral strain is more 
appropriately rated using the criteria of DC 5293 at this 
time.  Furthermore, the Board finds that a 40 percent 
evaluation is warranted under this code, for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  The Board believes that this 
conclusion is consistent with the medical evidence of record, 
which shows that the veteran experiences characteristic pain 
in his low back and lower extremities, accompanied by 
subjective complaints of numbness and tingling accompanied by 
absent reflexes at the knees and ankles.  The Board has also 
taken into consideration the veteran's subjective complaints 
of muscle spasm during periods of flare-up, as well as his 
frequent use of a back brace and TENS unit for relief, and 
the objective evidence of tenderness in the low back and pain 
on straight leg raising.  For these reasons, the Board finds 
that the severity of the veteran's low back disorder more 
closely approximates the criteria for a 40 percent disability 
rating under DC 5293 for severe intervertebral disc syndrome.  
38 C.F.R. § 4.7, 4.21.

The Board also finds that the preponderance of the competent 
and probative evidence is against the assignment of a 60 
percent disability rating under DC 5293.  As noted above, the 
Board recognizes that the veteran experiences severe symptoms 
of his low back disorder, including characteristic pain and 
reported muscle spasm.  However, although there is some 
objective evidence of tenderness, there is no evidence of 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc.  Furthermore, the Board 
must point out that demonstrable muscle spasms have not 
actually been documented in the clinical records on file.  
Physical examinations have not reflected that the veteran's 
muscle strength was other than normal and sensation to 
pinprick was intact.  Therefore, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's low back disorder is manifested by pronounced 
disability with symptoms of such persistence so as to warrant 
a 60 percent evaluation under the criteria of Diagnostic Code 
5293.

Having found that a 40 percent disability rating is warranted 
under DC 5293, the Board finds that consideration of DC 5295 
is no longer appropriate, as a 40 percent evaluation is the 
highest disability rating available under that code.  Thus, 
application of DC 5295 would no longer be beneficial to the 
veteran's claim.  Similarly, application of 38 C.F.R. § 
4.71a, DC 5292 (limitation of motion) is also not 
appropriate, as a 40 percent evaluation is also the highest 
disability rating available under that code.

As alluded to above, consideration must be given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, supra; 
see also VAOPGCPREC 36-97.  In this case, the Board believes 
that an increased rating, beyond that awarded in this 
decision, is not warranted under those provisions.  Although 
the VA examiner acknowledged the presence of some pain on 
motion and that additional functional limitation was possible 
during a flare-up, no additional factors affecting limitation 
of motion were shown in any of the veteran's numerous 
physical examinations.  The veteran's currently assigned 40 
percent disability rating already contemplates severe 
limitation of motion in his lumbar spine.  To whatever extent 
he experiences additional functional loss due to weakness, 
fatigability, incoordination, or other symptoms as 
contemplated under the provisions of 38 C.F.R. §§ 4.40 and 
4.45, we have already considered that functional loss in our 
grant of an increased rating to 40 percent.

In conclusion, the Board finds that the competent and 
probative evidence supports the assignment of a 40 percent 
disability rating under the criteria of Diagnostic Code 5293.  
The Board further finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 40 percent under this, or any other code.



ORDER

Entitlement to a 40 percent evaluation for service-connected 
low back syndrome is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

